Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 14/728240, now US patent 10982013, filed June 2, 2015, which claims benefit of provisional application 62/006317, filed June 2, 2014.  Claims 1-20 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim requires that the biopolymer comprises at least two different biopolymers.  Polymers, especially biopolymers, are heterogeneous compositions of various molecules differing in properties such as size and degree of branching.  In particular, starch, which is an embodiment of the claimed invention, is typically characterized as a mixture of two different components, amylose and amylopectin. (See for example Schirmer et al., “Physicochemical and morphological characterization of different starches with variable amylose/amylopectin ratio,” Food Hydrocolloids 32 (2013) pp. 52-63, http://dx.doi.org/10.1016/j.foodhyd.2012.11.032, included with PTO-892, p. 52 right column first paragraph) Therefore the description of a particular biopolymer composition such as a starch as being a single species or a mixture of two or more fractions is somewhat arbitrary, and it is unclear where the dividing line would lie between biopolymer samples that do or do not meet this limitation, rendering this claim indefinite.  For the sake of this action, claim 4 will be examined as if it included within its scope embodiments wherein the biopolymer is starch.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Foreign publication CN103321097, Reference and English machine translation included with PTO-892)
	Independent claim 1 is directed to a method comprising steps of combining a biopolymer, a plasticizer, and a charge-modifying agent, reacting the polymer and the charge-modifying agent, and then further crosslinking the polymer, and wherein the resulting product is free of crystalline domains.  Dependent claims 2 and 3 specify particular additional ingredients present in the reaction mixture.  Dependent claim 4 specifies that the biopolymer comprises at least two different polymers.  As discussed under 35 USC 112(b), the broadest reasonable interpretation of this claim is at the very least expected to include starch, which comprises both amylose and amylopectin.  Dependent claims 6, 7, and 9 further specify details of a reactive extrusion process carried out in an extruder.  Dependent claim 8 specifies that the product produced is in the form of a particle having a certain diameter.  Claim 13 claims the product produced by this process.
	Wang et al. discloses a filler for papermaking having a large charge density, produced by reacting trichlorodicarboxypropyltrimethylammonium chloride and chloroacetic acid with starch, in the presence of the plasticizing agent water and the catalyst sodium hydroxide. (First three paragraphs of the “summary of the invention”, paragraphs 3-5) This would result in a product having both positive and negative charges.  The starch product is further crosslinked, using a crosslinking agent. (paragraph 7) This process is carried out by mixing the ingredients and reacting them in an extruder by a reactive extrusion process. (paragraph 8, also 13-14) The temperature in the extruder is controlled to a level falling within the scope of claim 10.  The resulting product is crushed to a particle size of 100 mesh.  According to the mesh size charts described by PTI and Hanningfield (both included with PTO-892) a mesh size of 100 would fall between 10 and 1000 microns as recited in claim 8.
	Regarding the limitation that the product be free of crystalline domains, the process described by Wang involves the same reaction conditions as the presently disclosed process, including the presence of a plasticizer, as well as reactive extrusion at the same temperature, with charge modification and crosslinking.  Therefore the product is seen to possess the same property of lack of crystallinity.
	For these reasons the disclosure of Wang et al. anticipates the claimed invention.

Claims 1-7, 9, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Foreign publication CN103435855, Reference and English machine translation included with PTO-892)
	Independent claim 1 is directed to a method comprising steps of combining a biopolymer, a plasticizer, and a charge-modifying agent, reacting the polymer and the charge-modifying agent, and then further crosslinking the polymer, and wherein the resulting product is free of crystalline domains.  Dependent claims 2 and 3 specify particular additional ingredients present in the reaction mixture.  Dependent claim 4 specifies that the biopolymer comprises at least two different polymers.  As discussed under 35 USC 112(b), the broadest reasonable interpretation of this claim is at the very least expected to include starch, which comprises both amylose and amylopectin.  Dependent claims 6, 7, and 9 further specify details of a reactive extrusion process carried out in an extruder.  Dependent claim 8 specifies that the product produced is in the form of a particle having a certain diameter.  Claim 13 claims the product produced by this process.
	Chen discloses a method for preparing nano-cationic starch comprising combining starch with a plasticizer, cationic etherifying agent, and an alkalizing agent that can be regarded as a catalyst, and then mixing and extruding in the presence of a crosslinking agent. (paragraphs 6-7) The extrusion is carried out at a temperature falling within the limitation recited in present claim 9. (paragraph 11) The product of this process is a cationic starch as recited in claims 5, 15, and 17.
	Regarding the limitation that the product be free of crystalline domains, the process described by Wang involves the same reaction conditions as the presently disclosed process, including the presence of a plasticizer, as well as reactive extrusion at the same temperature, with charge modification and crosslinking.  Therefore the product is seen to possess the same property of lack of crystallinity.
	For these reasons the disclosure of Chen et al. anticipates the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 11-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayan et al. (US patent 7153354, cited in PTO-1449)
Independent claim 1 is directed to a method comprising steps of combining a biopolymer, a plasticizer, and a charge-modifying agent, reacting the polymer and the charge-modifying agent, and then further crosslinking the polymer, and wherein the resulting product is free of crystalline domains.  Dependent claims 2 and 3 specify particular additional ingredients present in the reaction mixture.  Dependent claim 4 specifies that the biopolymer comprises at least two different polymers.  As discussed under 35 USC 112(b), the broadest reasonable interpretation of this claim is at the very least expected to include starch, which comprises both amylose and amylopectin.  Dependent claims 6, 7, and 9 further specify details of a reactive extrusion process carried out in an extruder.  Dependent claim 8 specifies that the product produced is in the form of a particle having a certain diameter.  Claim 13 claims the product produced by this process.  Claims 11, 12, 18, and 12 specify that the polymer is overall an anionically charged polymer and contains carboxyl groups.
Narayan et al. discloses a biodegradable, chemically modified, plasticized starch. (column 4 lines 13-15) The starch is prepared by a reactive extrusion process in the presence of chemical modifiers, a plasticizer, and optionally a free radical initiator. (column 4 lines 35-40) In a preferred embodiment the charge modifying agent is maleic anhydride, which introduces carboxyl groups into the starch. (column 6 lines 45-65) In a specific example (example 1, column 9) starch is mixed with glycerol as a plasticizer, and maleic anhydride as a charge-modifying agent, and reacted by extrusion at temperatures falling within those recited in present claim 9.  In a further example conditions are such as to cause cross-linking of the anionic starch. (column 10 example 3) While the crystallinity of this product is not measured, heating in the presence of a plasticizer is disclosed to destroy the crystalline structure of the starch, resulting in a non-crystalline starch as described in the claims. (column 2 lines 44-47)
For these reasons Narayan et al. anticipates the claimed invention.

Claims 1, 3, 4, 6-8, 11-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhandari. ("Chemical Modification of Polysaccharides Using Reactive Extrusion" (2012). Biological Systems Engineering--Dissertations, Theses, and Student Research. 29, Reference included with PTO-892)
Independent claim 1 is directed to a method comprising steps of combining a biopolymer, a plasticizer, and a charge-modifying agent, reacting the polymer and the charge-modifying agent, and then further crosslinking the polymer, and wherein the resulting product is free of crystalline domains.  Dependent claims 2 and 3 specify particular additional ingredients present in the reaction mixture.  Dependent claim 4 specifies that the biopolymer comprises at least two different polymers.  As discussed under 35 USC 112(b), the broadest reasonable interpretation of this claim is at the very least expected to include starch, which comprises both amylose and amylopectin.  Dependent claims 6, 7, and 9 further specify details of a reactive extrusion process carried out in an extruder.  Dependent claim 8 specifies that the product produced is in the form of a particle having a certain diameter.  Claim 13 claims the product produced by this process.  Claims 11, 12, 18, and 12 specify that the polymer is overall an anionically charged polymer and contains carboxyl groups.
	Bhandari et al. discloses a method of making sodium starch glycolate, a crosslinked anionically modified starch, by reacting starch, sodium monochloroacetate, and epichlorohydrin in an extruder in the presence of the plasticizing agent ethanol. (p. 38 section 2.1) The resulting powder was separated into fractions including one having a size of 75-106 microns, as recited in present claim 8. (p. 41 section 3.1) X-ray diffraction spectra of the product showed that they were devoid of crystalline structure. (pp. 43-44 section 3.5) This product is seen to be a charge-modified, cross-linked starch according to the present claims.  Therefore Bhandari et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Foreign publication CN103321097, Reference and English machine translation included with PTO-892)
	The disclosure of Wang et al. is discussed above.  Step 8 in paragraph 14 of Wang discloses drying the extruded product at 100OC, but does not disclose a specific drying time as recited in claim 10.  However, it would have been obvious to one of ordinary skill in the art to determine the appropriate drying time for the product of this process.  In particular, the amount of time drying is carried out for would be reasonably considered to be a result-effective variable since it should be long enough to be effective but short enough as to not waste time by taking unduly long.  Regarding claims 5 and 15-20, one of ordinary skill in the art would have found it to be obvious to adjust the amounts of trichlorodicarboxypropyltrimethylammonium chloride and chloroacetic acid, and thus the amounts of positive and negative charges on the modified starch, within the ranges recited in paragraph 5 of Wang, resulting in a product having either a net positive or net negative charge.  Furthermore because paragraph 3 of Wang describes the product as desirably having a high charge density, one of ordinary skill in the art would have found it to be obvious to increase the charge density and degree of substitution as recited in present claims 14, 16, and 19, seeing these variables as result-effective variables.  In particular, note that the anionic chloroacetic acid modifying agent in the exemplified process of Wang is included at an amount of 8g per 60g starch.  Adjusting for the molecular mass of 162g per starch anhydroglucose unit and 94.5 g/mol of chloroacetic acid, this comes to a ratio of about 0.23 for the anionic group alone, falling within the degree of substitution recited in the present claims.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Foreign publication CN103435855, Reference and English machine translation included with PTO-892)
	The disclosure of Chen et al. is discussed above.  Chen et al. discloses that the product has a degree of substitution between 0.01-0.28. (paragraph 22) Because this range overlaps the range of at least 0.1, as discussed in MPEP 2144.05(I) it would have been obvious to one of ordinary skill in the art at the time if the invention to produce a product having a degree of substitution falling within the claimed range.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandari et al. (Reference included with PTO-892)
	The disclosure of Bandari et al. is discussed above.  While Bhandari et al. does not specifically disclose a cross-linked carboxymethyl starch having a specific degree of substitution as recited in claim 19, Bhandari et al. does disclose that for pharmaceutical applications the degree of substitution of the carboxymethyl starch should be 0.22-0.35. (p. 8 lines 1-3) Varying parameters of the carboxymethylation reaction was seen to affect the DS and allow for producing a DS of as high as 0.27. (p. 15 second paragraph) It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to prepare the crosslinked sodium starch glycolate having a DS of 0.22-0.35.  One of ordinary skill in the art would have seen the disclosure of Bhandari as suggesting this DS so that he product could be used in pharmaceutical applications.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 7, 11, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, and 20 of U.S. Patent No. 11154436. (Cited in PTO-892, herein referred to as ‘436) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘436 anticipate the presently claimed invention.  Specifically, claim 16 of ‘436 claims an article of manufacture having as a component a negatively charged crosslinked starch.  Dependent claims 17 and 20 of ‘436 further describe the method by which the modified starch biopolymer was made, which includes plasticization and reactive extrusion as recited in the present claims, thereby anticipating the claimed invention.  Regarding the lack of crystalline domains required by the present claims, column 24 lines 16-41 of the disclosure of ‘436 indicates that the plasticizer destroys the crystalline domains in the biopolymer, thereby indicating that the product described in the claims of ‘436 would be non-crystalline.

Claims 1-4, 6-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21, 23-25, 30, and 33-37 of U.S. Patent No. 10982013. (Cited in PTO-892, herein referred to as ‘013) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘013 anticipate the presently claimed invention.  Specifically, claim 17 of ‘013 claims a process for making a negatively charged crosslinked starch comprising reacting a starch, a charge modifying agent, and a plasticizer in a method that is the same as that recited in present claim 1.  Dependent claims 18-21 add limitations falling within present claims 2 and 3.  Claims 23-25, 30, and 33 define the same aspects of a reactive extrusion process as present claims 6, 7, 9, and 10.  Claims 34 and 35 define a diameter for the resulting particles falling within claim 8.  Claim 17 of ‘013 further defines the charge density of the resulting polymer as 5 meq/g or greater, which falls within present claim 14 and would further require a degree of substitution of greater than 0.1 with the anionic carboxymethyl group as required in present claim 19.  Therefore the claims of ‘013 anticipate the present claims.

Claims 1, 3, 4, 6, 7, 11, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10980912. (Cited in PTO-892, herein referred to as ‘912) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘912 anticipate the presently claimed invention.  Specifically, claim 1 of ‘436 claims an article of manufacture having as a component a negatively charged crosslinked starch.  Dependent claim 13 of ‘912 further describes the method by which the modified starch biopolymer was made, which includes plasticization and reactive extrusion as recited in the present claims, thereby anticipating the claimed invention.  Regarding the lack of crystalline domains required by the present claims, column 23 line 64 - column 24 line 14 of the disclosure of ‘912 indicates that the plasticizer destroys the crystalline domains in the biopolymer, thereby indicating that the product described in the claims of ‘436 would be non-crystalline.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/20/2022